                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:07-cr-183


                                                            District Judge Walter H. Rice
       -   vs   -                                           Magistrate Judge Michael R. Merz

ANTONIO PIERCE,


                              Defendant.            :



                      REPORT AND RECOMMENDATIONS


        This case is before the Court on Joint Motion for Reduction of Sentence on Count 1 to 115

Months Pursuant to the First Step Act (ECF No. 458). All First Step Act motions have been

referred to the undersigned for report and recommendations under General Order Day 13-01.

       The Joint Motion demonstrates that Antonio Pierce is covered by the First Step Act. When

Pierce was sentenced in 2008, the Court calculated his guideline range at 168 to 210 months on

Count 1. The impact of the First Step Act is to lower that range to 135 to 168 months. The parties

note that the Court sentenced Pierce to 144 months, 15% below the bottom of the advisory

guideline range and reason that a proportional reduction below the new bottom would put Pierce’s

sentence on Count 1 at 115 months. That is the new sentence they recommend.

       The Magistrate Judge recommends that the Court grant the Motion and set the case for re-

sentencing. At the Court’s discretion, the case could be referred to the Probation Office for an

                                                1
updated Presentence Investigation Report.       Alternatively, the Court could in its discretion

resentence Pierce to 115 months. The Magistrate Judge believes it is inappropriate for him to

recommend which of those alternatives the Court should choose, felony sentencing being a matter

uniquely within the Article III authority of District Judges.

May 7, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party=s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal. See United
States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55
(1985). Because the instant Motion was jointly filed, the parties may wish to expedite the
process by filing a joint notice of waiver of the right to object.




                                                  2
